Case: 10-41352     Document: 00511646906         Page: 1     Date Filed: 10/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 27, 2011
                                     No. 10-41352
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GILBERTO VILLARREAL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-761-1


Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Gilberto Villarreal pleaded guilty to possession with intent to distribute
2.26 kilograms of marihuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D).
The district court sentenced Villarreal to 18 months of imprisonment and 10
years of supervised release.         He argues on appeal that the district court
committed reversible error by misinforming him at his guilty plea hearing that
he faced a maximum term of three years of supervised release, when he faced a
statutory maximum term of life of supervised release. He relies, inter alia, upon

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41352    Document: 00511646906      Page: 2     Date Filed: 10/27/2011

                                  No. 10-41352

the “worst-case scenario” analysis set forth in United States v. Reyes, 300 F.3d
555, 560-61 (5th Cir. 2002), to support his argument that he has established
reversible plain error.
      As Villarreal did not object to error under Rule 11 of the Federal Rules of
Criminal Procedure in the district court, this court reviews his claim for plain
error. United States v. Vonn, 535 U.S. 55, 58-59 (2002); United States v.
Dominguez Benitez, 542 U.S. 74, 81-83 (2004).             To establish plain error,
Villarreal must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If he
makes such a showing, this court has the discretion to correct the error but will
do so only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id. This court has determined that Dominguez Benitez,
542 U.S. at 83, requires a defendant who asserts that Rule 11 error amounts to
reversible plain error to demonstrate both that his substantial rights were
adversely affected and that he would not have entered his guilty plea but for the
error. See United States v. Castro-Trevino, 464 F.3d 536, 544 (5th Cir. 2006); see
also United States v. Garcia-Paulin, 627 F.3d 127, 131 (5th Cir. 2010). Villarreal
has not established a “reasonable probability that, but for the error, he would
not have entered the plea.” See Dominguez Benitez, 542 U.S. at 83-85. He thus
has not shown that the district court committed plain error. See id.
      AFFIRMED.




                                         2